DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, Huang (US 2015/0365156) discloses a terminal apparatus comprising: reception circuitry, which, in operation, receives a Channel Quality measurement request from an AP/PCP communication apparatus; and transmission circuitry, which, in response to the Channel Quality measurement request, performs Channel Quality measurement during an existing Service Period (existing SP), different from a candidate Service Period (candidate SP) allocated to the terminal apparatus and a destination terminal (see Figure 7, steps 1209, 1210, 1211 and 1212; Figure 14 step s604; see para. 0059-0068) and transmits a Channel Quality report that includes a result of the Channel Quality measurement (see Figure 7, step 1206, para. 0066 and 0098, a measurement report to the controller device), wherein in response to the AP/PCP communication apparatus scheduling the candidate SP that overlaps in time with the existing SP after receiving the Channel Quality report (see para. 0057, candidate SP and existing SP overlaps). Somichetty et al. (US 2013/0128937 A1) disclose a preferred transmission scheme is received by a scheduler or AP to apply for the scheme for communicating with the receiver (see para. 0032). Somichetty fails to disclose explicitly the reception circuitry receives a scheduling element including a Recommended Transmission Scheme subfield that indicates a recommended transmission scheme to be applied in the candidate SP.

Regarding claim 11, , Huang (US 2015/0365156)  discloses a communication method for a terminal apparatus, the communication method comprising: receiving a Channel Quality measurement request from an AP/PCP communication apparatus; in response to the Channel Quality measurement request, performing Channel Quality measurement during an existing Service Period (existing SP), different from a candidate Service Period (candidate SP) allocated to the terminal apparatus and a destination terminal (see Figure 7, steps 1209, 1210, 1211 and 1212; Figure 14 step s604; see para. 0059-0068); transmitting a Channel Quality report that includes a result of the Channel Quality measurement (see Figure 7, step 1206, para. 0066 and 0098, a measurement report to the controller device); and in response to the AP/PCP communication apparatus scheduling the candidate SP that overlaps in time with the existing SP after receiving the Channel Quality report (see para. 0057, candidate SP and existing SP overlaps). Somichetty et al. (US 2013/0128937 A1) disclose a preferred transmission scheme is received by a scheduler or AP to apply for the scheme for communicating with the receiver (see para. 0032). Somichetty fails to disclose explicitly receiving a scheduling element including a Recommended Transmission Scheme subfield that indicates a recommended transmission scheme to be applied in the candidate SP.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463